Citation Nr: 1544237	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel









INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The St. Petersburg, Florida RO has assumed the role of agency of original jurisdiction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

At the time of the Veteran's death in March 2011, he was not service connected for any condition.  His death certificate lists his immediate cause of death as presumed natural causes due to cirrhosis of the liver due to alcohol abuse with other significant conditions listed as hypertension, hypertensive cardiomyopathy, anemia and cholelithiasis that could have contributed to the death.  

The appellant contends that the Veteran had posttraumatic stress disorder (PTSD) which caused him to drink alcohol which ultimately led to his fatal liver cirrhosis.  She argues that he had PTSD is the result of his duties while service in Vietnam and reported observable symptoms such as trouble with his mood, night sweats, nightmares, yelling at night, drinking and adverse reactions to the sound of helicopters.  He essentially reported to her that because he built bombs he felt responsible for the death of many and that he drank because of how the war affected him.  See appellant's statement received April 11, 2011.  The Veteran's sister submitted a statement which reported that she felt the Veteran was deeply troubled by the war in Vietnam and further detailed he was moody, withdrawn and drank.  See buddy statement received May 27, 2011.  Notably, a psychological evaluation conducted by Dr. G. Horvat at the request of the office for disability administration in May 2006 documented the Veteran's reported in-service stressors and his complaints of flashbacks from Vietnam, and provided a diagnosis of PTSD.  

The Veteran's DD-214 reflects that his military occupational specialty (MOS) was a munitions maintenance specialist with a related civilian occupation listed as an explosives operator.  The Veteran had one year of foreign service.  Service treatment records (STRs) reflect service with the 31st USAF dispensary at the Tuy-Hoa Air Force Base in the Republic of Vietnam.  

VA has not obtained a medical opinion in this case.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) (West 2015) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

In view of the appellant's contention that the Veteran's liver cirrhosis is secondary to PTSD as a result of military service due to building bombs, the Veteran's confirmed RVN service and the private evaluation from provided by the social security administration (SSA) which provided a PTSD diagnosis, the Board finds that a medical opinion is necessary to determine whether it is at least as likely as not that the Veteran's liver cirrhosis, a significant condition that contributed to his demise, was related to PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to an appropriate specialist for review of the record and a medical opinion.  A comprehensive clinical history should be recited, to include a discussion of the Veteran's documented medical history and appellant's assertions.  

After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale to the following question:

Is it at least as likely as not (i.e., at least a 50 percent probability) that PTSD contributed materially and significantly to the Veteran's death, that either it combined to cause death; or aided or lent assistance to the production of death?

The examiner should provide thorough and detailed rationale for the opinion provided and the report must be returned in a narrative format.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  The RO should ensure that the medical report requested above complies with this remand.  If a requested action is not taken or is deficient, it should be returned for correction.

4.  After the development requested above has been completed to the extent possible, the RO should readjudicate the matter on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




